Citation Nr: 1035485	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  10-06 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than June 28, 2005, for 
the grant of service connection for a generalized anxiety 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The Veteran served on active duty from June 1952 to March 1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2009 rating decision that effectuated a 
November 2008 Board decision that granted service connection for 
generalized anxiety disorder.  The grant was made effective June 
28, 2005, the date the claim to reopen was received.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's initial application for service connection for 
a psychiatric disorder was received on March 28, 1953, and denied 
in an unappealed September 1953 rating decision.

2.  The Veteran's second application for service connection for a 
psychiatric disorder was denied in a January 1985 rating 
decision; an appeal was perfected and the claim was subsequently 
denied in a November 1985 Board decision.

3.  The Veteran's next application for service connection for a 
psychiatric disorder was denied in an unappealed rating decision 
in March 2002.

4.  The most recent application for service connection for a 
psychiatric disorder was received on June 28, 2005, and the grant 
of service connection for generalized anxiety disorder was 
awarded effective the date of this claim.

5.  There are no documents showing intent to raise a claim 
subsequent to the March 2002 rating decision and prior to June 
28, 2005.



CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to June 
28, 2005, for the grant of service connection for generalized 
anxiety disorder have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2010
); 38 C.F.R. §§ 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353- 23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.

The initial notification addressed the Veteran's service 
connection claim, with the effective date claim arising from the 
grant of service connection and assignment of an initial 
disability rating as of June 28, 2005.  The question of whether a 
further notice letter for such "downstream" issues is required 
was addressed by the VA General Counsel in VAOPGCPREC 8-2003 
(Dec. 22, 2003).  In this precedent opinion, the General Counsel 
held that, in such circumstances, a Statement of the Case was 
required in cases involving a "downstream" issue, but 38 U.S.C.A. 
§ 5103(a) did not require separate notice of the information and 
evidence necessary to substantiate the newly raised issue.  Id.  
In this case, the required Statement of the Case was furnished in 
February 2010.

Further, in July 2010, the Veteran was again notified during the 
Travel Board hearing of evidence needed to support his claim.  
See 
Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Overall, the Board is fully satisfied that this course of 
notification action fulfills VA's notice requirements.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  

The Board finds that the RO has either obtained, or made 
sufficient efforts to obtain, relevant records corresponding to 
the claim for an earlier effective date for the grant of service 
connection for generalized anxiety disorder.

The Board notes that the Veteran's claims file was reconstructed.  
The RO has made reasonable efforts to reconstruct the file and, 
in this case, there is no prejudice concerning any lack of 
material in the claims file nor has it been alleged by the 
Veteran.  In January 2010, the Veteran was notified of the lost 
file and he was asked to submit copies of all records he had that 
would aid in the reconstruction progress with specific examples 
of the types of records to submit.  In response, the Veteran 
submitted copies of various documents that include service 
treatment records and prior adjudications by the RO and the Board 
in an attempt to establish his claim.  The Veteran was also given 
notice of evidence needed to support his claim during the Travel 
Board hearing.

The Board is confident that the record, while not as complete as 
the original claims file, has been sufficiently reconstructed.  
To remand the matter at this juncture would cause undue delay 
since there is no reasonable possibility that further development 
for additional records would substantiate the claim.  As 38 
C.F.R. § 3.400(b)(2) clearly states, the effective date is the 
date of receipt of claim or the date entitlement arose, whichever 
is later.  Since the determination here rests on the date of 
claim, no additional records (or an examination) are needed.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


Legal Criteria and Analysis

Unless otherwise specified, the effective date of an evaluation 
and award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase is to be fixed in 
accordance with the facts found, will be the date of receipt of 
the claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

In new service connection cases, the effective date is the date 
of receipt of claim or the date entitlement arose, whichever is 
later.  However, if the claim is received within one year of 
separation from service, the effective date will be the day 
following the date of separation from service.  38 C.F.R. § 
3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a)).  38 C.F.R. 
§ 3.155 provides that any communication or action indicating 
intent to apply for one or more VA benefits may be considered an 
informal claim.  Such an informal claim must identify the benefit 
sought.  38 C.F.R. § 3.1(p) defines application as a formal or 
informal communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed as 
of the date of receipt of the informal claim.

38 C.F.R. § 3.157(a) provides that the effective date of pension 
or compensation benefits will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  

In the present case, the record indicates that the Veteran 
initially filed for service connection for a psychiatric disorder 
in March 1953.  Of record is the September 1953 rating decision 
that denied this claim.

In testimony the Veteran provided during the July 2010 Travel 
Board hearing as well as in prior statements, he stated that he 
filed a notice of disagreement (NOD) after he received the 
adverse decision.  However, he did not receive a response.

It is his contention that since he did not receive a response to 
his NOD (a statement of the case), his claim has been pending 
since 1953 and that the grant of service connection should be 
awarded back to 1953 when he filed his original claim.

The Board has carefully reviewed the record and finds that an 
earlier effective date for the grant of service connection for 
generalized anxiety disorder is not warranted regardless or 
whether or not the Veteran had initiated an appeal of the 1953 
rating decision.

If the Board operates under the assumption that the Veteran's 
contention is accurate, then the RO would have received a timely 
filed NOD regarding the September 1953 denial.  However, the 
record does not show that a SOC was issued.  

An application, formal or informal, which has not been finally 
adjudicated is a "pending claim."  38 C.F.R. §§ 3.160(c).  The 
pending claims doctrine provides that a claim remains pending in 
the adjudication process-even for years-if VA fails to act on it.  
Norris v. West, 12 Vet. App. 413, 422 (1999).

If a claim is left pending, it can be addressed when a subsequent 
"claim" is processed.  Myers v. Principi, 16 Vet. App. 228, 229 
(2002) (when NOD was filed but no statement of the case had been 
issued, subsequent decision was a continuation of the original 
claim stream).  If there is no final denial of the pending claim 
prior to the grant of the subsequent "claim," then for purposes 
of assigning an effective date, an appellant can argue that the 
subsequent claim is merely additional correspondence on his 
previously-pending claim.  Ingram v. Nicholson, 21 Vet. App. 232, 
243 (2007).

In the present case, the 1953 claim was not pending at the time 
service connection was eventually granted for a psychiatric 
disorder.  The record shows that the Veteran filed a subsequent 
claim for service connection for a psychiatric disorder that was 
denied in a January 1985 rating decision.  The Veteran perfected 
an appeal of this decision, and it was ultimately denied by the 
Board in a November 1985 rating decision.  This decision noted 
that there was a prior unappealed denial in 1953 and that without 
regard to whether or not this earlier decision was final, the 
Board would consider the evidence based on a de novo review of 
the record.  Thus, the Board's 1985 denial would have brought 
finality to the 1953 rating decision had the initial claim been 
pending.  There is no change in the outcome even if there had 
been no NOD to the 1953 decision since the 1953 rating decision 
would have been final.  

The Board finds that, in light of the Board's November 1985 
rating decision that denied service connection for a psychiatric 
disorder, the contention that the 1953 claim was still pending 
lacks legal merit.

The Board's attention must now shift to whether there is evidence 
of a pending claim subsequent to the November 1985 Board 
decision.

The record indicates a March 2002 rating decision denied service 
connection for a psychiatric disorder and that this decision was 
not appealed.  The Veteran does not allege, nor does the record 
show, that he initiated an appeal of this rating decision 
(notably, this decision was discussed during the Travel Board 
hearing and no assertions were made that it was still pending).  
Therefore, this decision is final.  See 38 C.F.R. § 20.1103 
(2009). 

The record also indicates that the Veteran next filed a claim for 
service connection for a psychiatric disorder on June 28, 2005.  

The Veteran does not allege nor does the record show that he 
filed another claim for service connection between the time of 
the March 2002 rating decision and the claim to reopen that was 
received in June 2005.

Overall, the preponderance of the evidence is against the 
Veteran's claim of entitlement to an effective date prior to June 
28, 2005, for the grant of service connection for generalized 
anxiety disorder, and this claim must be denied.  In reaching 
this determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding issue.  
That doctrine, however, is not applicable in this case because 
the preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).


ORDER

An effective date earlier than June 28, 2005, for the grant of 
service connection for generalized anxiety disorder is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


